DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 2, 5-10, 13-18, 20-23, 25, 27, and 28 have been examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 6, 7, 8, 10, 14, 15, and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bonabeau et al. (U.S. Patent Application Publication 2006/0010117) in view of the anonymous article, “IM2, Inc. Secures $8 Million Investment from Redpoint Ventures and Lightspeed Venture Partners,” hereinafter “IM2”, Lazaridis et al. (U.S. Patent Application Publication 2003/0026231), Gross et al. (U.S. Patent Application Publication 2006/0064411), Lisa et al. (U.S. Patent Application . 
Bonabeau does not disclose determining, based at least in part on the first information, a plurality of categories associated with the received information, but Lazaridis teaches determining a category or categories of received information based at least in part on received information (paragraph 46).  Hence, it would have been obvious to one of ordinary skill in the art of information retrieval at the time of applicant’s 
Bonabeau does not disclose causing display of a collection of links to enable access to the first information, wherein each link is associated with the first information, although Bonabeau mentions URL links (paragraph 39).  Also, Bonabeau discloses a display that organizes received information into a plurality of topics for presentation to a user (paragraphs 31, 35, 37, 51, 53, and 55; Figures 2 and 3c).  However, Gross teaches presenting a display of search result as links to enable access to received information (paragraphs 4, 29, 46, 69, and 102; Figure 12).  Hence, it would have been obvious to one of ordinary skill in the art of information retrieval at the time of applicant’s invention to cause display of a collection of links to enable access to first information, wherein each link is associated with at least a portion of the first information, for the obvious advantage of enabling a user or users to readily access fuller information about items of interest, the fuller information being stored locally or at remote servers or other information sources.
Gross teaches URLs being associated with a category (paragraph 91; Figures 15, 16, and 17); moreover, Lisa teaches organizing results into categories (paragraphs 5, 6, and 7).  Hence, it would have been obvious to one of ordinary skill in the art of information retrieval at the time of applicant’s invention to have each link associated with a category of the plurality of categories, for the obvious advantage, as per Lisa, of organizing information objects for easy exploration by a user.

As per claim 6, Bonabeau discloses information sources being search engines (paragraph 34).
As per claim 7, Gross teaches users receiving, from a computing device, a selection of a link of the collection of links; and users accessing websites associated with their selected links, implying access to a website associated with the selected link (paragraphs 29, 37, 54, 55, 67, 69, 102, 104, 106-108, and 123; Figure 12).  Hence, it would have been obvious to one of ordinary skill in the art of information retrieval at the time of applicant’s invention to receive, from the computing device, a selection of a link of the collection of links, and to provide, to the computing device, access to a website associated with the selected link for at least the obvious advantage of enabling a user to access information available on a website, and also, as taught by Gross, for the advantage of obtaining payment for user click-throughs and viewing of advertising, etc.

As per claim 10, this is a system claim parallel to method claim 2, and therefore obvious on the same grounds set forth above with regard to claim 2.  Bonabeau further discloses one or more processors, and a memory storing instructions for causing the one or more processors to implement operations (paragraphs 14, 18, 31, 51, 52, and 75-77; Figure 1).
As per claim 14, this is parallel to claim 6, and therefore obvious on the grounds set forth above with regard to claim 6.
As per claim 15, this is parallel to claim 7, and therefore obvious on the grounds set forth above with regard to claim 7.
As per claim 16, this is parallel to claim 8, and therefore obvious on the grounds set forth above with regard to claim 8.
Claims 9, 17, 18, 21, and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bonabeau, “IM2”, Lazaridis, Gross, Lisa, and Arrouye as applied to claim 2 above (for claims 9, 18, 21, and 22) and to claim 10 above (for claim 17), and further in view of official notice.  As per claim 9 and parallel claim 17, Gross . 
As per claim 18, claim 18 is a computer-readable medium claim parallel to claim 2, and obvious largely on the same grounds set forth above with regard to claim 2.  Bonabeau discloses a computer-readable medium storing instructions (paragraphs 75 and 77), but does use not the term “non-transitory” (although Bonabeau does use “non-volatile” in paragraph 75).  Official notice is taken that it is well known for computer-readable media to be non-transitory.  Hence, it would have been obvious to one of ordinary skill in the art of information retrieval at the time of applicant’s invention to have a non-transitory storage medium storing instructions as recited, for the obvious advantage of enabling the instructions to be re-used as needed.
As per claim 21, this is parallel to claim 7, and therefore obvious on the grounds set forth above with regard to claim 7.
.  
Claims 5, 13, 23, and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bonabeau, “IM2”, Lazaridis, Gross, Lisa, and Arrouye as applied to claim 2 above (for claims 5 and 23) and to claim 10 above (for claims 23 and 25), and further in view of Sarukkai (U.S. Patent Application Publication 2008/0005064).  As per claim 5 and parallel claim 13, Bonabeau does not expressly disclose that the category of the plurality of categories is associated with a category of metadata associated with the first information or the second information, but metadata is well known, as taught, for example, by Sarukkai; in particular, Sarukkai teaches keywords identifying a topic of a page or site (paragraph 64).  Hence, it would have been obvious to one of ordinary skill in the art of information retrieval at the time of applicant’s invention for the category of the plurality of categories to be associated with a category of metadata associated with the first information or the second information, for at least the obvious advantage of having the category identified by topic.
As per claim 23 and parallel claim 25, Sarukkai teaches that the metadata can be indicative of a topic (paragraph 64).  Hence, it would have been obvious to one of ordinary skill in the art of information retrieval at the time of applicant’s invention for the metadata to be indicative of a topic associated with the category, for at least the obvious advantage of matching webpages or other accessible information to search requests by indicative metadata. 
Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bonabeau, “IM2”, Lazaridis, Gross, Lisa, Arrouye, and official notice as applied to claim  above, and further in view of Sarukkai (U.S. Patent Application Publication 2008/0005064).  Claim 20 recites limitations parallel to claims 5 and 23 in combination, and is therefore obvious on the grounds set forth above with regard to claims 5 and 23.
Claims 27 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bonabeau, “IM2”, Lazaridis, Gross, Lisa, and Arrouye as applied to claim 2 above (for claim 27) and to claim 10 above (for claim 28), and further in view of Sommerer et al. (U.S. Patent Application Publication 2004/0003351).  As set forth above with regard to claim 2, Bonabeau discloses receiving, from at least one computing device, a query associated with at least one of a product or a service.  Sommerer teaches a user of a computing device submitting a second query, resulting in a new search results page (paragraphs 47 and 50).  Hence, it would have been obvious to one of ordinary skill in the art of information retrieval at the time of applicant’s invention for the second information to be received based on a second query, from the computing device, associated with at least one of the product or the service, for the obvious advantage of obtaining better second information (e.g., new search results) associated with at least one of the product or the service in the case of the first information either not including what the user of the computing device wanted, or containing more results than the user wished to spend time going through. 

Response to Arguments
Applicant's arguments filed March 12, 2020 have been fully considered but they are not persuasive.  Examiner was aware, when writing the Final Rejection mailed November 17, 2020, that Chevalier did not beat the Provisional filing date of July 28, .
However, in place of Chevalier, Examiner now uses Arrouye to make modified 35 U.S.C. 103 rejections of Applicant’s claims, and accordingly makes a new non-final rejection Office Action. 
	The common knowledge or well-known in the art statements in the previous office action are taken to be admitted prior art, because Applicant did not traverse Examiner’s taking of official notice.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Arrouye et al. (U.S. Patent 7,437,358) is the patent issued on the application published as U.S. Patent Application Publication 2005/0289109, which is used in making 35 U.S.C. 103 rejections above. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D ROSEN, whose telephone number is (571)272-6762.  The examiner can normally be reached on 9:00 AM-5:30 PM, M-F.  Non-official/draft communications may be faxed to the examiner at 571-273-6762 or emailed to Nicholas.Rosen@uspto.gov.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham, can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS D ROSEN/           Primary Examiner, Art Unit 3684                                                                                                                                                                                             	March 18, 2021